Citation Nr: 0825577	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-36 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 31 vocational rehabilitation benefits, calculated in 
the amount of $2173.53.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1995 to 
October 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision of the Committee on 
Waivers and Compromises at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin, which 
denied the veteran's claim of entitlement to a waiver of 
recovery of an overpayment of VA rehabilitation benefits.


FINDINGS OF FACT

1.  In December 2003, the veteran received VA retroactive 
vocational rehabilitation benefits for her two dependent 
stepchildren in an amount in excess of that to which she was 
entitled, resulting in an overpayment.

2.  The overpayment was not due to the veteran's fraud, 
misrepresentation, or bad faith.

3.  The collection of the debt would not deprive the 
appellant of basic necessities.

4.  Recovery of the overpayment at issue would not defeat the 
purpose for which the benefits were awarded.

5.  Failure to make restitution would result in unfair gain 
to the debtor, at the expense of the government.

6.  The evidence of record does not show that the debtor has 
changed position to her detriment due to her reliance upon 
the receipt of VA benefits.




CONCLUSION OF LAW

Recovery of the overpayment of Chapter 31 vocational 
rehabilitation benefits in the calculated amount of $2173.53 
would not be contrary to the standard of equity and good 
conscience, and recovery of that amount by the Government is 
not waived.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002 & Supp. 2008), became effective.  This liberalizing 
legislation essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  However, these 
changes are not applicable to claims such as the one decided 
here.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).

Nevertheless, the Board points out that the RO has explained 
to the veteran the bases for the denial of her request for a 
waiver of overpayment.  The RO also afforded her the 
opportunity to present information and evidence in support of 
the claim.  The Board finds that these actions satisfy any 
duties to notify and assist owed the veteran in the 
development of this claim.




II.  Analysis

In a December 2003 decision, the veteran was granted VA 
recognition of the dependency of her two stepchildren and was 
notified that her VA benefits were adjusted to include them 
as dependents from February 1, 2002.  Later that month, the 
veteran was issued two award letters and a check for 
$3791.53.  She has stated that she received the check days 
before receiving the award letters and had already used the 
award money to pay lawyer fees and other bills.  One of the 
award letters informed her that her vocational rehabilitation 
subsistence allowance had been changed, and it notified her 
that the changes resulted in the grant of retroactive 
benefits in the amount of $3791.53.  The second letter, which 
the veteran states she received on the same day as the other 
award letter, also informed the veteran that her vocational 
rehabilitation subsistence allowance had been changed.  It 
notified her of the new rates and stated that the adjustment 
had resulted in an overpayment of $2173.53.  

The veteran is seeking a waiver of recovery of the $2173.53 
overpayment.  She essentially contends that she believed the 
December 2003 payment of $3791.53 was the appropriate 
retroactive payment of benefits that she was due when VA 
recognized her two stepchildren as dependents.  She has also 
stated that she never intended or took action to defraud the 
government by receiving benefits to which she was not 
entitled.

When the veteran filed her request for waiver of overpayment 
in December 2003, she did not challenge the validity of the 
debt or the amount in question, but sought a waiver of the 
debt.  According to notes written by the veteran's Vocational 
Rehabilitation Counselors on a "Deduction/Receivable/Balance 
Data" statement, the overpayment was 'created when page 1 
award stopped 7-8' and further stated that the correct amount 
'should have been collected from page 2 of amended award but 
wasn't.'  It is further indicated that the veteran was paid 
$3791.53 but was only due $1618.00, creating an overpayment 
of $2173.53.  Because the veteran has not challenged the 
validity or the amount of the debt, the Board will adjudicate 
the waiver issue without addressing the creation of the debt.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); 
VAOPGCPREC 6-98.

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of Veterans Affairs is authorized to grant a 
waiver of recovery of indebtedness when collection of the 
debt would be against 'equity and good conscience.'  See 
generally 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962-1.965.  
Under the criteria set out in 38 U.S.C.A. § 5302(c), the law 
precludes a waiver of recovery of an overpayment or the 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation, 
or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.962(b).  Consequently, before the Board may determine 
whether equity and good conscience affords the veteran a 
waiver, the Board must first determine whether there was an 
indication of fraud, misrepresentation, or bad faith on the 
part of the veteran in connection with the claim.

The Board's review of the record reflects that the February 
2004 Committee decision denied the veteran's request for a 
waiver of indebtedness in the amount of $2173.53.  The 
veteran's actions were found to be free of fraud, 
misrepresentation or bad faith.  As the overpayment appears 
to have resulted from an administrative error that was not 
recognized by the veteran until after she had cashed the 
benefit check, the Board agrees with that preliminary 
finding.

Having determined that there was no fraud, misrepresentation, 
or bad faith on the veteran's part, the Board may now proceed 
to the question of whether the collection of the overpayment 
would be against 'equity and good conscience.'  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 
1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  38 C.F.R. § 1.965(a).  
The decision reached should not be unduly favorable or 
adverse to either side.  Id.  The phrase 'equity and good 
conscience' means arriving at a fair decision between the 
obligor and the government.  Id.  In making this 
determination of whether recovery would be against equity and 
good conscience, 38 C.F.R. § 1.965(a) requires consideration 
of each of the following factors, which are not intended to 
be all inclusive: (1) fault of the debtor; (2) balancing of 
faults between debtor and VA; (3) undue hardship; (4) whether 
collection would defeat the purpose of the benefit; (5) 
unjust enrichment; and (6) whether the debtor changed 
position to his or her own detriment through reliance on the 
benefit.  38 C.F.R. § 1.965(a).

The first element to consider is the fault of the debtor and 
whether actions of the debtor contribute to creation of the 
debt.  38 C.F.R. § 1.965(a)(1).  In this case, the veteran 
was not at fault in the creation of the overpayment.  The 
overpayment was caused by administrative error, not by a 
failure of the veteran to provide the correct information 
upon which the retroactive payments were based.  It appears 
that this mistake was immediately recognized by the 
Vocational Rehabilitation Counselors, who discussed the 
situation with the veteran and recommended that she request 
either a waiver or a limited withholding.  Within days of 
discovering the overpayment, the veteran sent a letter to VA 
requesting that the overpayment be waived.  In addition, the 
veteran testified that she had already used the $3791.53 to 
pay attorney fees and other bills by the time she received 
the letter informing her that an overpayment had been 
created.  Therefore, the Board finds that the veteran was not 
at fault in causing the debt in this case.

The second element to consider is the balancing of faults, 
which requires a weighing of the fault of the debtor against 
the fault of VA. 38 C.F.R. § 1.965(a)(2). As the overpayment 
was caused by administrative error, the Board finds that VA 
was at fault in causing this debt.

The third element to consider involves undue hardship, 
described as '[w]hether collection would deprive debtor or 
family of basic necessities.'  38 C.F.R. § 1.965(a)(3).  In 
this respect, the Board notes that from March 2004, the 
veteran's benefits were reduced by $50 per month to collect 
the debt created.  According to a January 2004 Financial 
Status Report, the veteran reported the total monthly net 
income for her and her spouse was $4225.68.  Her total 
monthly expenses added up to $3867.03 per month.  These 
expenses account for mortgage payments, food, utilities and 
heat, daycare, fuel for cars, phone, cable, Internet, van 
loan, cell phone, and car insurance, as well as monthly 
installment payments for furniture, appliances, wedding ring, 
Visa credit card bills, and store credit card bills.  The 
difference between her total monthly net income and these 
total monthly expenses is $358.65.  The appellant thus 
appears to be able to satisfy her basic necessities, as well 
as pay down her existing debts, with money left over.  Thus, 
the Board does not find that withholding $50 per month from 
the veteran's paycheck causes her undue hardship.    

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefit 
was intended.  See 38 C.F.R. § 1.965(a)(4).  The Board finds 
that recovery of the overpayment does not defeat the purpose 
of the VA vocational rehabilitation program, which is to 
allow the veteran to secure and maintain employment that is 
consistent with her disability limitation, vocational 
interests, and acquired skills and aptitudes.  Records 
reflect that the veteran was able to secure gainful 
employment through the vocational rehabilitation program.  
Repayment of the debt did not interfere with the veteran's 
successful completion of the rehabilitation program, nor has 
it prevented her from maintaining gainful employment.   

The fifth element involves 'unjust enrichment,' i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this 
case, the overpayment consists of the additional VA benefits 
that the veteran received, to which she was not entitled 
under the law.  The Board finds that receipt of these 
additional VA benefits constituted unjust enrichment.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The appellant has not claimed that she 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of these VA benefits, nor is there any 
evidence that she did so.  The Board specifically notes that 
the overpayment was brought to the veteran's attention within 
days of her cashing the check, and that she did not have much 
of an opportunity to rely on the overpayment to her 
detriment.  The Board further notes that the veteran used the 
overpayment to pay down existing legal debts and credit card 
bills.  She therefore did not incur any additional debt as a 
result of the overpayment and was, in fact, relieved of 
certain private debts by receiving these benefits.  
Government recoupment of the overpayment merely transfers the 
debt that was already owed from the attorney and credit card 
companies to the federal government.  

No other factor pertinent to equity and good conscience has 
been brought to the Board's attention by the veteran and the 
Board has identified no other pertinent factor.

The Board concludes that recovery of the overpayment in 
question would not be against the principles of equity and 
good conscience.  Taking into consideration all of the 
specifically enumerated elements of 38 C.F.R. § 1.965(a), it 
is not unfair to recover the assessed overpayment in the 
amount of $2173.53.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for waiver of 
recovery of the debt.  See 38 C.F.R. § 1.965.


ORDER

Entitlement to waiver of recovery of an overpayment of 
Chapter 31 vocational rehabilitation benefits, calculated in 
the amount of $2173.53, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


